DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.

Response to Amendment
The amendment filed 25 February 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
With respect to claim 1:	Applicant’s original disclosure does not support the limitation “the anti-glare cover (600) is arranged on the rotatable lamp holder (200) and does not rotate when the rotatable lamp holder (200) rotates”.  At no point in the specification is it established whether or not the anti-glare cover rotates when the rotatable lamp holder rotates.
Claims 2-14 and 16-20 inherit the deficiency of claim 1.
With respect to claim 15:	Applicant’s original disclosure does not support the limitation “the anti-glare cover (600) is arranged on the rotatable lamp holder (200) and does not rotate when the rotatable lamp holder (200) rotates”.  At no point in the specification is it established whether or not the anti-glare cover rotates when the rotatable lamp holder rotates.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments, see page 8, filed 25 February 2022, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(a) and 35 USC 112(b).
Specifically the prior art of record does not teach a light fixture with rotatable light source, comprising; the rotatable lamp holder has an inner hole circumscribed by a circular wall and a bearing is fitted inside the inner hole, a driven gear of the transmission mechanism is disposed on an exterior wall of the inner protruding rim of the rotatable lamp holder, and the driven gear meshes with a driving gear attached to an output end of the power source.  However, Applicant has also added the new matter of “the anti-glare cover is arranged on the rotatable lamp holder and does not rotate when the rotatable lamp holder rotates” as well as introducing the limitation “the inner protruding rim of the rotatable lamp holder” without a proper antecedent basis in claim 1.
Applicant's arguments filed 25 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that the however, the specification does NOT state that the anti-glare cover 600 will rotate with the rotatable lamp holder 200.  The examiner respectfully disagrees.  Paragraph 56 of the specification states that “each hole of the honeycomb antiglare cover faces an individual light source”, which necessarily means that the glare cover rotates along with the light sources, otherwise the light sources would constantly be moving from one hole to another and thus the holes in the antiglare cover would not be facing an individual light source, but instead would be facing all the light sources in the circle in turn.
Applicant argues that Fig. 2 supports the limitation “the anti-glare cover is arranged on the rotatable lamp holder and does not rotate when the rotatable lamp holder rotates” because there is nothing on the anti-glare cover 600 that matches to the four holes on the mounting plate 3013.  The examiner disagrees.  The claim limitation is about whether the anti-glare cover rotates, not whether it has screw holes.  The examiner respectfully points out that the glare cover is flush with the surface of the mounting plate (see Fig. 3) and thus the screw-heads of the screws in the four holes on mounting plate 3013 would catch the bottom of the mounting plate and rotate it when the mounting plate rotates.
Applicant argues that Fig. 3 supports the limitation “the anti-glare cover is arranged on the rotatable lamp holder and does not rotate when the rotatable lamp holder rotates” because it clearly shows the lamp tube 104 is pointed to inside of the anti-glare cover 600 to indicate that the anti-glare 600 is attached to the lamp tube 104 that does NOT rotate.  The examiner disagrees.  Fig. 3 does not use the label 600 anywhere, leaving it ambiguous at best whether the anti-glare cover is even being depicted in this Figure.  The structure which appears to be the anti-glare cover, however, is clearly shown to directly contact the surface of mounting plate 3013, and there is a noticeable gap between the sides of the anti-glare cover and the sides of the anti-glare tube 104, showing again that the anti-glare cover is connected to the rotatable lamp holder not the fixed lamp holder.
On the subject of Figures 2 and 3, the examiner respectfully points out that applicant reuses essentially these same Figures as Figs. 10 and 11 of the related application published as US 2022/0000285 A1.  In the ‘285 publication, the anti-glare cover is specifically stated to rotate (‘285 paragraph 57).  
Applicant argues that paragraph 47 supports the limitation “the anti-glare cover is arranged on the rotatable lamp holder and does not rotate when the rotatable lamp holder rotates” because it states that “the light source assembly 300 has strong and weak changes while rotating with the rotatable lamp holder 200 within the circumferential range of the rotation center 101."  The examiner disagrees.  The anti-glare cover is not even mentioned in paragraph 47.  The strong and weak changes described in paragraph 47 are due to the changes in the positions of the light sources as the rotate; the light sources in the outer ring of light sources move further due to the larger radii and thereby produce the strong changes while the innermost light source does not move as much and thereby produces the weak changes.  The anti-glare cover has nothing to do with this.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1:	Applicant’s original disclosure does not support the limitation “the anti-glare cover (600) is arranged on the rotatable lamp holder (200) and does not rotate when the rotatable lamp holder (200) rotates”.  At no point in the specification is it established whether or not the anti-glare cover rotates when the rotatable lamp holder rotates.
Claims 2-14 and 16-20 inherit the deficiency of claim 1.
With respect to claim 15:	Applicant’s original disclosure does not support the limitation “the anti-glare cover (600) is arranged on the rotatable lamp holder (200) and does not rotate when the rotatable lamp holder (200) rotates”.  At no point in the specification is it established whether or not the anti-glare cover rotates when the rotatable lamp holder rotates.
Claim 1 recites the limitation "the inner protruding rim of the rotatable lamp holder" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim, because previously the “inner protruding rim” was introduced as part of the fixed lamp holder.
For the purposes of examination the examiner will consider the inner protruding rim to belong to the rotatable lamp holder, since the applicant’s disclosure makes clear that the “inner protruding rim” being part of the fixed lamp holder is a typographical error, since the driven gear on the rim cannot, by definition, be part of the fixed lamp holder (if it’s being driven, it’s not fixed).

Status of the Prior Art
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
Claim 1 (amended):	A light fixture with rotatable light source, comprising: a fixed lamp holder, a rotatable lamp holder, a light source assembly, a power source, a transmission mechanism, and an anti-glare cover, wherein the rotatable lamp holder has an inner protruding rim and a rotation centerline, the rotatable lamp holder  rotates around the rotation centerline and is arranged on the fixed lamp holder, the light source assembly is arranged on the rotatable lamp holder, and light of the light source assembly has strong and weak changes while rotating with the rotatable lamp holder within the circumferential range of the rotation centerline, the power source and the transmission mechanism are used to drive the rotatable lamp holder to rotate relative to the fixed lamp holder, the anti-glare cover is arranged on the rotatable lamp holder 
Claim 15 (amended):	A light fixture with rotatable light source, comprising: a fixed lamp holder, a rotatable lamp holder, a light source assembly, a power source, a transmission mechanism, and an anti-glare cover; wherein the power source is arranged on the fixed lamp holder, the fixed lamp holder has a rotation centerline, the rotatable lamp holder rotates around the rotation centerline and is arranged on the fixed lamp holder, the rotatable lamp holder having an inner protruding rim, the light source assembly is arranged on the rotatable lamp holder, and light of the light source assembly has strong and weak changes while rotating with the rotatable lamp holder within the circumferential range of the rotation centerline,4App. No.: 16/949682 S-004.P126 the power source and the transmission mechanism are used to drive the rotatable lamp holder to rotate relative to the fixed lamp holder, and the transmission mechanism further comprises: a driving gear, arranged on the fixed lamp holder and meshing with the output end of the power source; and a driven gear disposed on an exterior wall of the inner protruding rim of the rotatable lamp holder and meshing with the driving gear; and the anti-glare cover is arranged on the rotatable lamp holder .
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a light fixture with rotatable light source, comprising: the rotatable lamp holder has an inner hole circumscribed by a circular wall and a bearing is fitted inside the inner hole, a driven gear of the transmission mechanism is disposed on an exterior wall of the inner protruding rim of the rotatable lamp holder, and the driven gear meshes with a driving gear attached to an output end of the power source along with the other limitations of the claims.
Lutz et al. (US 2011/0211364 A1), considered the closest prior art, teaches a light fixture with a rotatable light source comprising a rotatable lamp holder with an inner hole circumscribed by a circular wall, a fixed lamp holder, and a driving gear driving a driven gear on the inner protruding ring.  However, Lutz’s driven gear is on the interior of the wall of the inner protruding ring, and the structure could not be modified to have the driven gear on the outside since Lutz is driven by a central shaft going through the middle of the ring and a hypothetical driven gear on the outside would be inaccessible from the driving gear on the inside.
Chich (US 2007/0097681 A1), another related prior art, teaches a light fixture with a rotatable light source.  Chich does not teach a driven gear disposed on an exterior wall of an inner protruding rim of the rotatable lamp holder and meshing with the driving gear.
Claims 2-14 and 16-20 inherit the subject matter from claim 1.
With respect to claim 15:	The prior art of record does not teach or reasonably suggest a light fixture with rotatable light source, comprising: a driven gear disposed on an exterior wall of the inner protruding rim of the rotatable lamp holder and meshing with the driving gear along with the other limitations of the claim.
Lutz et al. (US 2011/0211364 A1), considered the closest prior art, teaches a light fixture with a rotatable light source comprising a rotatable lamp holder with an inner hole circumscribed by a circular wall, a fixed lamp holder, and a driving gear driving a driven gear on the inner protruding ring.  However, Lutz’s driven gear is on the interior of the wall of the inner protruding ring, and the structure could not be modified to have the driven gear on the outside since Lutz is driven by a central shaft going through the middle of the ring and a hypothetical driven gear on the outside would be inaccessible from the driving gear on the inside.
Chich (US 2007/0097681 A1), another related prior art, teaches a light fixture with a rotatable light source.  Chich does not teach a driven gear disposed on an exterior wall of an inner protruding rim of the rotatable lamp holder and meshing with the driving gear.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875